DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and an IDS filed on 09/06/22. Claims 42-50 (now renumbered as claims 42-48) have been amended and new claim 49 has been added. No claims have been canceled. Accordingly, claims 42-49 are pending and under examination on the merits.

 	Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

                                              Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 42-48 are indefinite because claims 42 and 48 disclose a formulation comprising or consisting of a number of components with their concentration in percentages. However, the claims encompass formulations that comprise or consist of more than 100% of components recited in the claims which is not possible. For exmap0le, in claim 42, when the concentration of guaiacosulfonic acid is 80%, and the phenolsulfonic acid is 25%, water is 13% and ammonium phenosulfonate is 3%, the total percentage of said components is 121% (80+25+13+3=121). This is when the minimum recited concentration values of all other components is considered. All claims encompass multiple embodiments wherein the total concentration adds up to more than 100%. 
Also, claims 42 and 48 should read the percentages as e.g. “of 25-80 wt% based on the total weight of the formulation”. 
Claim 48 is indefinite for reciting “a concentration ujp to 5 percent”. The term “ujp” is not recognized or term of art. This is considered to be a typographical error. 
Claim 49 is indefinite because it is incomplete and does not end with a period. This claim cannot be searched and examined.  
Claims 48-49 are indefinite because the terms -mechanically-; -applying- and -ammonium- are capitalized. Only tradenames and abbreviations may be capitalized. 

                                             Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Basara (US 20070025927) in view of Seitz, Jr. et al. (US 20030069317), Myntti et al (US 20110245757) and Werdin et al (ePlasty (2009)).

           Applicant’s claims
Claim 42 is to a method of treating a chronic wound, comprising: applying a formulation to the wound for 5 to 60 seconds, wherein the wound comprises broken skin, the formulation comprising: guaiasulfonic acid in a concentration of 25-80%, phenolsulfonic acid in a concentration of 25-80%, water in a concentration of 13-30 %, and ammonium phenolsulfonate in a concentration up to 5%, wherein treating the chronic wound comprises reducing the size of the chronic wound.
	Claim 48 is to a method of treating a chronic wound, comprising mechanically debriding the chronic wound, applying a formulation to the wound as recited above.  

	Basara disclose formulation for treating mucosal discontinuities, comprising: providing phenolic compounds and treating the purified phenolic compounds with sulfuric acid to make sulfonic acids and sulfonate salts (See abstract). Basara discloses that “Mucosal discontinuities include wounds which are internal or external bodily injuries or lesions which are caused by a physical force or by another mechanism. The physical force is one or more of a mechanical, chemical, viral, bacterial, or thermally induced physical force. The physical force disrupts the normal continuities of biologic structures of living beings” (See [0004]).
Mucosal discontinuities include contusions, wounds in which the skin is unbroken, incisions, wounds in which the skin is broken by a cutting instrument, lacerations, etc, (see [0005]). Patients who suffer major wounds and other discontinuities benefit from treatment that enhances healing and pain relief (See [0006]). 
Basara discloses a formulation for treating skin mucosal discontinuities, comprising: phenolsulfonic acid in a concentration of 25-80% by weight; ammonium phenolsulfonate in a concentration of 0 to 5% by weight; guaiacolsulfonic acid in a concentration of 25-80% by weight; free sulfuric acid in a concentration of 0 to 32% by weight; and water in a concentration of 0 to 3% by weight (See [0032]).
Basara teach that formulations that include the sulfonic acids of phenol and guaiacol are used to treat mucosal discontinuities in the oral cavity such as aphthous stomatitis, canker sores, chronic periodontitis and gingivitis. Formulations that include the sulfonate salts of phenol and guaiacol are used to treat mucosal discontinuities of the skin, such as dermatologic disorders. Formulations that include the phenolsulfonate salts also have use as skin resurfacing products (See [0042] and [0071]). 
It is also disclosed that the said formulation provides instantaneous pain relief to a user and accelerates ulcer healing. The formulation kills infectious organisms and is effective in a single application applied to an ulcer or other mucosal discontinuity. The formulation is self-limited and is not harmful to healthy mucosa. The reaction of the formulation is limited by water solvation, barrier membrane formation, and acid neutralization (See [0053]). The formulation is applied with an applicator. The application contact time for treatment of periodontal disease is 5 to 30 seconds per infected tooth pocket (See [0046]).
	Basara discloses the same formulations applied to wounds such as ulcers, but lack a specific disclosure on these wounds being chronic wounds or treating infections by bacteria such as MRSA.  However, the prior art amply suggests the same as shown by Seitz et al, Myntti et al and Werdin et al. 
	 Seitz, Jr. et al discloses that compositions used as wound care agent (See [0040] and [0054]), containing phenol derivatives such as 4-phenolsulfonic acid (paragraphs 0058-0070) can be used against bacteria including MRSA. The kill time is disclosed as being 30 seconds or 60 seconds (Paragraphs 0170-0171).

Myntti et al teach that chronic wounds may be treated by debriding necrotic and other devitalized tissue from the wound, and applying to the wound an extracellular polymeric substance solvating system. The solvating system disrupts biofilms which may be present in the wound and aids or enables the resumption of normal healing (See abstract). Chronic wounds affect millions of people, including diabetics and people with other circulation impairments who are susceptible to diabetic ulcers and venous stasis ulcers (See [0002]). 
The formulations may comprise a surfactant such as alkyl benzene sulfonic acid or sulfonic acids such as dodecylbenzene sulfonic acid (See [0034] and [0041]).
Myntti et al disclose that the solvating system may include antimicrobial agents. Solvating systems containing one or more antimicrobial agents, and especially one or more topical antibiotic agents (i.e, antibiotics which may be applied to the skin and which in connection with the disclosed method are applied in a chronic wound), may be preferred for other applications. The said antimicrobial agents include phenolic derivatives including o-phenyl phenol, o-benzyl-p-chlorophenol, etc, (See [0041]). 

Werdin et al (ePlasty (2009)) disclose that chronic wounds include diabetic ulcers, lower extremity vascular ulcers, including venous ulceration and pressure ulcers (Pages 170, 172, 173), that the initial step in the management of any chronic wound to remove local impediments to wound healing by eliminating devascularized tissue, necrotic material and excessive bacterial burden by debridement (Page 174), that methicillin-resistant Staphylococcus aureus (MRSA) accounts for upwards of 20% to 50% of cases in chronic wounds and that debridement and application of topical antimicrobial can be effective in treatment of chronic wounds (page 174).

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Seitz et al, Myntti et al and Werdin et al with that of Basara to arrive at the instant invention. One of ordinary skill in the art would have been motivated to modify the disclosure of Basara with the expectation that the said formulation can be used in the treatment of chronic wounds or ulcers, including where there is a bacterial infection as taught by Seitz et al, Myntti et al and Werdin et al because Seitz et al discloses that phenolic compounds such as 4-phenolsulfonic acid are effective in treating MRSA bacterial infections, wherein the kill time is 30 to 60 seconds, Myntti et al teach that any wound that is not healed in a timely manner can become chronic and that chronic wounds including ulcers such as diabetic ulcers and stasis ulcers may be treated by debridement and application of a suitable formulation comprising an antimicrobial agent such as a phenolic derivative. Werdin et al also teach that chronic wounds including diabetic ulcers and those caused by MRSA are effectively treated by debridement and application of an antimicrobial formulation. 
The combined teachings suggest to one of ordinary skill in the art that chronic wounds are effectively treated by formulations comprising phenolic derivatives such as those listed by Seitz et al and Basara and that by doing so the infection or the risk of infection by bacteria such as MRSA is significantly reduced. 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because every element of the invention has been collectively taught by the combined teachings of the references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of U.S. Patent No. 10,849,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Specifically, the examined claims are drawn to a method of treating a chronic wound, comprising: applying a formulation to the wound for 5 to 60 seconds, wherein the wound comprises broken skin, the formulation comprising: guaiasulfonic acid in a concentration of 25-80%, phenolsulfonic acid in a concentration of 25-80%, water in a concentration of 13-30 %, and ammonium phenolsulfonate in a concentration up to 5%, wherein treating the chronic wound comprises reducing the size of the chronic wound. Claim adds the step of mechanically debriding the chronic wound.  
The reference claims are drawn to the same method wherein the concentration of guaiasulfonic acid is 10-30%, phenolsulfonic acid is 10-75%, water is 13-30 %, and ammonium phenolsulfonate is 0-5%. 
That is the only difference is the concentration range of the components. However, the claimed ranges are the same or well within the reference claims.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips (US 20070238630).
Phillips also teach a skin cleansing formulation comprising surfactants such as benzenesulfonic acid, and dodecylbenzenesulfonic acid. (See [0005] and claims 2-3).

Response to Arguments
Applicant’s arguments filed on 09/06/22 have been fully considered. Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
First argument is regarding the teachings of Basara. Applicant makes the argument that Basara does not teach treating chronic wounds but disclose a method of treating mucosal discontinuities and oral ulcers. Applicant argues that the “Claimed inventive embodiments herein are not methods for treating skin resurfacing or mucosal discontinuities in the oral cavity. The 2007 Basara reference does not disclose treating a chronic wound such as a bed sore or chronic venous leg ulcer, diabetic ulcer, decubitus ulcer, stasis ulcer, dermal ulcer, burn or pressure ulcer, with a single dose wherein the size of the wound decreases in size” (See Remarks, page 6).
The arguments are not persuasive. Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Basara does not expressly teach a method of treating chronic wounds, they teach the same formulations treating wounds, Seitz et al teach that phenol derivatives such as 4-phenolsulfonic acid can be used against bacteria including MRSA, Myntti et al teach that chronic wounds can be effectively treated with debridement and application of topical compositions comprising antimicrobial agents including phenolic derivatives. Werdin et al also teach that chronic wounds are effectively treated by debridement and application of a topical composition comprising antimicrobial agents. As such the combination of teachings would have motivated to have applied Basara’s formulations to chronic wounds with an expectation of success as it is disclosed that phenolic derivatives are effective antimicrobial compounds. Secondly, Basara teach a method of treating mucosal discontinuities such as chronic periodontitis, and teach that the said formulations can also be applied to the skin. Basara teach that wound treatments include incisions, wounds in which the skin is broken by a cutting instrument, lacerations, etc. Accordingly, it would have ben obvious to one of ordinary skill in the art to apply the said formulations to exterior wounds, especially broken skin as well as mucosal ulcers. Thirdly, the argument is not commensurate with the scope of claims because there is no limitation in the examined claims that the chronic wounds are on the skin and not on the mucosal surfaces such as oral cavity. As such, Basara’s teachings apply to the claimed method. Fourthly, Myntti et al and Werdin et al teach that the same antimicrobial compounds can treat chronic wounds and ulcers such as diabetic ulcers and venous ulcers. Thus, the combination of references would have led one of ordinary skill in the art to treat chronic wounds such as diabetic ulcers with the formulations of Basara with an expectation of success. 
Applicant then argues that Seitz et al do not disclose a method of treating a chronic wound, but an antimicrobial composition for personal care (See Remarks, page 6, 3rd full para). 
This argument is also not found persuasive because Seitz et al was relied upon for its disclosure of a wound care composition comprising a phenolic derivative which is effective in treating an infection by MRSA. Again, not all references are expected to teach every element of the claim, but contribute towards modification of the primary reference to render the claimed invention obvious. One of ordinary skill in the art having possession of Seitz et al’s teachings would have recognized that Basara’s formulations would be effective in treating infectious wounds caused by MRSA.  
Applicant further argues that Seitz et al do not teach the phenolic compounds of the claimed formulation or its concentration range (See Page 6, last para to page 7, 1st para). 
As stated above, Seitz et al teach that phenolic derivatives are suitable antimicrobial agents for MRSA related wounds. Basara teach the specific phenolic compounds and its concentration range.  In this regard, the courts have held that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argue that Seitz et al teach a lower concentration of phenolic compound for personal care, skin care, surgical scrub, wound care agent, etc, (See Remarks, page 7, 2nd para). 
The argument is persuasive because while Seitz et al teach other uses of the said composition, they still teach the compositions as wound care and that it treats wounds caused by MRSA infections. In other words, teaching more does not negate teaching the limitation that is pertinent to rendering the claims obvious.     
Applicant then argues that “The reference, Myntti et al. US20110245757, discloses debriding necrotic tissue from a wound and applying to the wound an extracellular polymeric substance solvating system comprising a metal ion sequestering agent, surfactant and buffering agent. Claimed embodiments disclosed herein do not include an application of an extracellular polymeric substance solvating system that includes any of a metal ion, sequestering agent, surfactant or buffering agent. The application does not appear to be a single application of not more than 60 seconds” (See Remarks, page 7).
The above arguments are neither convincing nor commensurate with the scope of claims. The method of treating wounds including chronic periodontitis by application of a composition comprising of or consisting of the recited components is taught by Basara, Myntti et al was relied upon for its disclosure of a formulation comprising a phenolic derivative for effective treatment of a chronic wound in addition to debridement. 
 
Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
It has been held that “In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” MPEP § 2141. It has been shown by the combination of references that the claimed methods would have been obvious to one of ordinary skill in the art. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 

	Claims 42-49 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616